[Missing Graphic Reference] Douglas E. Scully Vice President, Corporate Counsel The Prudential Insurance Company of America 751 Broad Street Newark, NJ 07102-3777 Tel (203) 925-6960 douglas.scully@prudential.com FILED VIA EDGAR December 4, 2015 Alberto Zapata, Esq. Office of Insurance Products Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Pruco Life Flexible Premium Variable Annuity Account (“Registrant”) Pruco Life Insurance Company (“Depositor”) Registration Statement on Form N-4 (File No. 333-184541) ACCESSION NUMBER: 0000777917-15-000144 Dear Mr. Zapata: Pursuant to Section 230.477 of Title 17 of the Code of Federal Regulations, we submit this application to withdraw the Post-Effective Amendment No.8 to the prospectus that was filed on October 20, 2015 for Pruco Life’s Prudential Defined Income Annuity (File No. 333-184541) to the N-4 registration statement (“Amendment No. 8”). We are withdrawing Amendment No. 8 at this time based on a reassessment of business priorities.No securities were sold in connection with the offering. Please call me at (203) 925-6960, if you have any questions. Sincerely, Pruco Life Insurance Company /s/ Douglas E. Scully Douglas E. Scully Vice President, Corporate Counsel
